IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                                             _______________

                                               m 98-60375
                                             _______________

                                           HOCINE DAHOU,
                                                                Petitioner,
                                                  VERSUS

                 IMMIGRATION AND NATURALIZATION SERVICE,
                                                                Respondent.
                                      _________________________

                                    Petition for Review of an Order of
                                    the Board of Immigration Appeals
                                              (A-74-674-574)
                                      _________________________

                                             November 3, 1999

Before GARWOOD, SMITH, and                              is AFFIRMED.
  BENAVIDES, Circuit Judges.

PER CURIAM:*

    Hocine Dahou petitions for review of an
order of the Board of Immigration Appeals
finding him ineligible for asylum. We deny the
petition, concluding that substantial evidence
supports the immigration judge’s finding,
affirmed by the Board, that Dahou had failed
to demonstrate a well-founded fear of
persecution if he returned to Algeria. In the
main, Dahou showed, at best, that there is
general unrest in Algeria and that conditions
there have worsened since he left there, but he
did not establish a particularized possibility of
violence to, or persecution of, himself.

   The petition for review is DENIED, and the
decision of the Board of Immigration Appeals


    * Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.